                                                                                           #Y
                                                                cueax's OFFICEu s nlc c4ur
                                                                       ATDANVIéLi,VA .'
                                                                         .
                                                                                      .
                                                                                      ,..
                                                                             FILED
               IN TH E UNITED STA TES DISTW CT COU RT                 M#R 122229
              FO R TH E W E ST ER N D ISTR IC T O F V IR G IN IA
                                                                   6KJULI' . U   r-lFRK
                          R OA NOK E DW ISION                                j       )-t
                                                                          E    L      .:




ASH BEA TAY LOR W ILLIA M S,

      Petitioner,                           C ivilA ction N o.7:19cv00387

V.                                          M E M O M N D U M O PIN IO N

M .BR EC K O N ,                            By: Jacltson L .K iser
                                                Senior U .S.D istrictJudge
      R espondent.


      A shbea Taylor W illiam s, a federal inm ate housed at the United States

Penitentiary in Lee C ounty,V irginia,and proceeding pro K ,Gled a petition fora
                                                         .




writ ofhabeas cop us under 28 U.S.C.j2241,alleging thathe was denied due
process concerning three disciplinary convictionsin 2016 and 2017.Thism atteris

before me on respondent's motion for summary judgment.Fprthe reasonsthat
follow,lconcludethattherespondent'sm otion m ustbe denied.

                                       1.

      On M ay 7,2016,W illiam s was charged with a disciplinary infraction for

possessihg drugs. A disciplinary hearing was held on M ay 18, 2016. The

Disciplinary Hearing Offcer (dtDHO'') found W illiams guilty and,nmong other
sanctions,im posed a penalty ofdisallowance offorty days ùfgood conducttim e.

W illiamsallegesthatonM ay 30,2016,herequestedthattheDHO provideVm with
a w ritten statem ent of the evidence relied on and the reasons for the sanctions '
imposed,buthe did notreceive aresponse ortheDH O report.

      O n June 27, 2017,W illiam s w as charged w ith a disciplinary infraction for
                                                       .




destroying evidence during a search,afterhe flushed a drug pipe down a toilet.A

disciplinary hearing w as held on July 6,2017.The D H O found W illiam sguilty and,

am ong other sanctions,im posed a penalty of disallow ance of forty days of good

conduct tim e.W illiam s alleges that on July 31, 2017,he requested that the D H O

provide him w ith a written statem entofthe evidencerelied on and the reasons for

the sanctions im posed,buthe did notreceive a response orthe D H O report.

      O n A ugust27,2017,W illiam sw as charged w ith a disciplinary infraction for

fighting,afterhehitanotherinm ate w ith closed-firstpunches.A disciplinary hearing

w as held on A ugust 30,2017.The D H O found W illiam s guilty and,am ong other

sançtions,im posed a penalty ofdisallow ance oftw enty-seven daysofgood conduct

tim e.W illiam s alleges that on Septem ber 25, 2017,he requested ihat the DHO
                                                           5

provide him w ith a written statem entofthe evidence relied on and the reasonsfor

the sanctionsim posed,buthe did notreceive aresponseortheD HO repolt

      W illiam s alleges in his veritied petition that,atthe tim e he filed this action,

he had notreceived aw ritten statem entofthe evidence relied on orthereasonsrelied

on forthe sanctionsimposed forany ofthe tlu'ee disciplinary convictions.

      Respondent filed a motion for summ ary judgment,arguing thatW illiams
failed to exhaust adm inistrative rem edies before fling this petition and, that his
claim sneverthelessarem eritlessbecausehe did receive each oftheDH O reportsat

thetim e ofeach conviction.

      In responsetorespondent'sm otion,W illiam sarguesthathecouldnotexhaust

adm inistrative rem edies because he did notreceive copies ofthe D H O reportsprior

to filingthisaction and becauseBureau ofPrisons(ç(BOP'')stafffailed to provide
him with appropriateadm inistrative rem edy form s,despite hisrequestsforthem .

                                       II.

      FederalRule ofCivilProcedure 56(a)Providesthata courtshould jrant
summ aryjudgment(sifthemovantshowsthatthereisno genuinedisputeasto any
materialfactand the m ovantis entitled tojudgm entas a matteroflaw.''((Asto
materiality,....Eoqnly disputesoverfactsthatm ightaffecttheoutcomeofthesuit
                  ,
                                             '




underthe goveming law willproperly preclude the entry ofsummary judgment.''
Anderson v.LibertyLobby,Inc.,477U.S.242,248 (1986).Summaryjudgmentis
inappropriatelçifthedispute aboutam aterialfactisSgenuine,'thatis,iftheevidence

issuch thatareasonablejury could retul'n averdictforthenonm oving party.''ld.;
see also JKC Holding Co.v.W ash.SportsVentures,Jnc.,264 F.3d 459,465 (4th
Cir.2001).However,iftheevidenceofagenuineissueofmaterialfactdtismerely'
colorable oris notsignifcantly probative,summary judgm entmay be granted.''
Anderson,477U.S.at249-50 (internalcitationsomitted).ln considering amotion
forsumm aryjudgmentunderRule56,acoul'tmustview therecord asawholeand
draw allreasonable inferencesin the lightm ostfavorable to the nonm oving party.

Sqeii at2559Shaw v.Stroud,13F.3d791,798(4thCir.1994).
                                        111.

      The Due ProcessClauseofthe Fourteenth A m endm entprovidesthatno state

shall(çdeprive any person oflife,liberty or property without due process oflaw .''

U .S.Const.amend.XIV,j 1.çdA.
                            n inmatehasa liberty interestin good timecredit
and no state m ay constim tionally deprive him of that good tim e creditw ithout due

process of law .''M oses v.Bledsoe,N o.1:03cv149,2004 U .S.D ist.LEX IS 28924,

at*6,2004 W L 3317657,at*2 (N.D.W .Va.2004).Certainproceduralsafeguards
apply w hen loss ofstatutory good conducttim e is atissue.W olffv.M cD onnell,418

U.S.539,557 (1974).These due processprotections include:1)advance written
notice of the charges,2) a hearing before an impartial decision maker,3) the
opportunity to callw itnesses a
                              'nd presentevidence w hen doing so isnotinconsistent

with institutional safety and correctional concerns,4) an opportunity for non-
attom ey representation if the inm ate is illiterate or the disciplinary hearing is

complex,and 5)awritten decision setting forth the evidence relied upon and the
reasons forthe disciplinary action.Id.at 563-71.

      O rdinarily, federal prisoners m ust exhaust GGavailable'' adm inistrative

remediespriorto filing j 2241petitions.SeeBraden v.30th JudicialCir.Ct.,410

U.S.484,489-92(1973)(emphasisadded).W hen Cdlegitimatecircum stancesbeyond

                                          4
theprisoner'scontrolprecludehim 9om fully pursuing hisadm inistrativerem edies

(thecourtjexcusesthisfailuretoexhaust.''Carmonav.U.S.Bureau ofPrisons,243
F.3d 629,634 (2d Cir.2001);see also M oorev.Bennette,517F.3d 717,725,725
(4th Cir.2008)(concerning availability ofremediesunderthe PrisonerLitigation
Reform Act).
                                         lV .

      R espondent argues that W illiam s contem poraneously received copies ofthe

D HO reports for each ofhis disciplinary convictions and thathe failed to exhaust

adm inistrative rem edies before filing this action.W illiam s aversin his petition that

hedidnot?receivethereports,andhestatesin hisresponsetothem otion forsum m ary

judgmentthathecouldnotexhaustremediesbecauseBOP staffwouldnotgivehim
the appropriate form s to exhaust.ltsnd m aterialdisputes offactexistconcerning

w hether W illiam s received the reports and w hether adm inistrative rem edies w ere

available to him . A ccordingly, 1 w ill deny respondent's m otion for sum m ary
'
Judgm ent.

                                          V.

      Although 1am denying respondent'sm otion forsllm mary judgmenton the
grounds raised by respondent,I note thatdelayed receiptofa D H O report,w ithout

m ore,is not a due process violation.M uldrow v.Bolster,N o.2:19cv5,2019 U .S.

Dist.LEXIS 174216,at*12-13 (E.D.Va.Aug.27,2019);Shahan v.Orm ond,No.
3:18cv200,2018U,S.Dist.LEXIS 214149,at*20,2018 W L 6681210,at*8(E.D.
Va.Dec.19,2018);Pinson v.Berkebile,528F.Ap/'x 822,826-27(10thCir.2013)
(tinding no prejudice to prtsonerchallenging disciplinary proceeding from multi-
yeardelay in delivery ofDHO report).The only authority setting aputative time
lim iton delivery ofDHO ieportsistheBOP Program Statem ent,w hich statesthata

prisonershould receive a copy ofthereportççordinarily within 15 w ork daysofthe

decision.'' BOP Program Statem ent, lnm ate D iscipline Program , Policy N o.

5270.09,j541.8(h)(emphasisadded).ççl-llheBOP'sviolationsofitsown policies
do notam ountto a dueprocessviolation.''Bauerv.W arden FC1W illiam sburg,N o.

6:16cv304,2017U.S.Dist.LEXIS9738,at*5,2017W '
           .                                L 318683,at*2(D.S.C.Jan.
23,2017).ddltisnotthem erefactofthegovernment'sdelaythatviolatesdueprocess,
butrathertheprejudiceresultingfrom suchdelqy.''ConsolidationCoalCo.v.Borda,
171F.3d 175,183 (4th Cir.1999).Although thepartiesdisputewhetherW illiams
received theDH O reportspriorto filingthisaction,thereisno disputeihatW illiam s

hasnow received the DHO reportsasexhibitsto respondent'sm otion forsumm ary

judgment.See ECF Nos.9-2,9-4,and 9-5.Ctccordingly,withouta showing of
prejudice,W illiam s'claimsconcerningthedelayedreceiptoftheDHO reportsnow
appear to be m oot.H ow ever, given the circum stances of this case,l w ill allow

W illinms an opportunity to address any prejudice he suffered as a resultofthe
delayed receiptofthe D H O reports and to show cause w ithin tw enty-one daysw hy
thisaction should notbe dism issed asm oot.l
       ENTER      V-
            :Thisf dayofMarch,2020.

                                                                                         '    #
                                                                                     $
                                                        Se ' U nited States D istrictJudge




        1W illiamshasalso filed amotion to expeditethisproceeding.SeeECF No.12.ln themotion,he contends
thathewasscheduled to be released from incarceration three daysafterthecourtreceived hismotion.However,a
review oftheBOP inmatelocatorfoundonlinerevealsthatW illiamshasmorethanayearleftto serveonhissentence.
Even ifW illiamswereto obtain thereliefheseeksin thisaction,thereisno evidencethatsuccesswould lead tohis
immediaterelease.Further,1haveno causeto believethatthismatterwillnotberesolvedwellbeforeheisreleased
9om incarceration.Accordingly,Ifmdnoreason toexpeditethismatterandwilldenyhism otion.
                                                    7
